
	
		II
		110th CONGRESS
		1st Session
		S. 90
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To modify the application of the Federal
		  Election Campaign Act of 1971 to Indian tribes.
	
	
		1.Application of FECA to Indian
			 tribes
			(a)Contributions and expenditures by
			 corporationsSection 316 of
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 441b) is amended by adding
			 at the end the following:
				
					(d)Treatment of Indian tribes as
				corporations
						(1)In generalIn this section, the term
				corporation includes an unincorporated Indian tribe.
						(2)Treatment of members as
				stockholdersIn applying this
				subsection, a member of an unincorporated Indian tribe shall be treated in the
				same manner as a stockholder of a
				corporation.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to any election that occurs after
			 December 31, 2007.
			
